Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This office action is in response to applicant’s amendment filed, 13 May 2022, of application filed, with the above serial number, on 12 July 2019 in which claims 1-2, 6, 12-13, 16, 18 have been amended. Claims 1-20 are pending in the application. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-15, 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al (hereinafter “Lee”, 2020/0358670).
As per Claim 1, Lee discloses a method comprising: 
receiving, by a Network Data Analytics Function (NWDAF) device and from a commissioning network function, an analytic information request for analytic event information (at least paragraph 104-106, 111-113; NWDAF service consumer (e.g. including NFs/OAM) to subscribe/unsubscribe at NWDAF to be notified on analytics information, using Nnwdaf_AnalyticsSubscription service); 
generating, by the NWDAF device, an analytics report, with a unique analytic report identifier for the analytics report, that is responsive to the analytics information request (at least paragraph 120-126, 180, 184, 187-197; Analytics Reporting information; Lee teaches the NWDAF being allowed ([0180]) to correlate notifications and providing ([0184]) the Notification Correlation ID);
sending, by the NWDAF device and to the commissioning network function, the analytic report, wherein the analytic report includes the unique analytic report identifier (at least paragraph 120-126, 187-197, 133, 90, 180; Analytics Reporting information having Analytics ID “Service Experience”; NF subscription the NF subscribes to that the NWDAF reports; The NWDAF provides the data analytics, i.e. the observed Service Experience (which can be a range of values) to the consumer NF; (for Nnwdaf_AnalyticsSubscription) A Notification Target Address (+Notification Correlation ID), allowing to correlate notifications received from NWDAF with this subscription); and 
receiving, by the NWDAF device and after the sending, a feedback event message from the commissioning network function, wherein the feedback event message includes the unique analytic report identifier and a change description for a policy change implemented by the commissioning network function in response to the analytic report (at least paragraph 133-136, 278, 213; received information in report used by NF, and given feedback from NF to NWDAF; training model; NF as network data provider invokes Nnf_EventExposure_Notify service operation to the NWDAF; QoE measurement collection receives the measurements of the Service Experience to determine if SLA is satisfied or not, taking into account Observed Service Experience and operator policies;; see also par. 171-192 where the NWDAF subscribes to subscriptions according to an Event ID to which the NF notify the NWDAF upon events occurring, such events including any changes (“related event(s)”) wherein after a subscription is received and after getting an analytic report, the subscription notifies of any related events that occur with that subscription to the subscribed event).
As per Claim 2. The method of claim 1, further comprising: applying, by the NWDAF device, the change description to generate an updated analytics model related to the analytic report (at least paragraph 157-164, 195; using the data for model training); and
applying the updated analytics model to another analytics report, wherein the another analytics report includes a confidence factor based on the feedback event message (at least paragraph 157-164; using the data for model training and with the subscription based notification, the NWDAF sends the data with zero confidence at first, changes are made, and confidence grows in subsequent reports of subscription).
As per Claim 3. The method of claim 1, further comprising: sending, by the NWDAF device and to the commissioning network function, a subscription request for a feedback event that triggers the feedback event message (at least paragraph 187-197, 278; NWDAF provides the data analytics, i.e. the observed Service Experience (which can be a range of values) to the consumer NF by means of either Nnwdaf_AnalyticsInfo_Request response or Nnwdaf_AnalyticsSubscription_Notify; NWDAF subscribes the network data from 5GC NF(s) and the service data from AF, or via NEF to train a Service MOS Model).
As per Claim 4. The method of claim 3, wherein the subscription request includes a dedicated event identifier for notifying of a change based on the analytic report (at least paragraph 172-178; Target of Event Reporting: the objects targeted by the Events. Within a subscription, all Event ID(s) are associated with the same target of event reporting).
As per Claim 5. The method of claim 1, wherein the feedback event message further includes a timestamp related to the policy change (at least paragraph 133-136; timestamp for given feedback to be invalid or valid).
As per Claim 7. The method of claim 1, further comprising: collecting, based on the analytic information request, network data related to the analytic information request; and applying the collected network data to an analytics model for the requested analytic event information (at least paragraph 273-278; train a model with collected data).
As per Claim 8. The method of claim 1, wherein the commissioning network function includes a Policy Control Function (PCF) device, a Session Management Function (SMF) device, or a Network Slice Selection Function (NSSF) device (at least paragraph 74, 203; Data collection based on subscription to events provided by AMF, SMF, PCF, UDM, AF (directly or via NEF), and OAM; the consumer NF is a PCF).
As per Claim 9. The method of claim 1, further comprising: applying, by the NWDAF device, the change description to generate an updated analytics model related to the analytic report; and applying the updated analytics model to another analytics report (at least paragraph 158-169; subscriptions over time intervals such that predicting is based on each report, NF gets report results, and over time confidence in predictions grows).
As per Claim 10. The method of claim 1, wherein the NWDAF device is in a core network (at least paragraph 80; NWDAF instance(s) may be collocated with a 5GC (5G core network) NF).
As per Claim 11. The method of claim 1, further comprising: receiving, from another network function, an event report based on the policy change in response to the analytic report, wherein the event report includes the analytic report identifier (at least paragraph 341-343; Event Filter for the service data collection from AF is defined. The Event Filter for the service data collection from SMF and AMF are defined. The timestamps are provided by each NF to allow correlation of QoS and traffic KPIs).
Claims 12-15, 17-20 do not, in substance, add or define any additional limitations over claims 1-5, 7-11 and therefore are rejected for similar reasons, supra.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (hereinafter “Lee”, 2020/0358670) in view of Shan (hereinafter “Shan”, 2019/0222489).
Lee fails to explicitly disclose wherein the feedback event message further includes an influence level value of the analytic report in relation to the commissioning network function triggering the policy change. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Shan. Shan discloses, in an analogous art, NWDAF influencing QoS configuration and adjustment for NWDA-assisted QoS provisioning, NWDA-assisted determination of policy, and NWDA-assisted QoS adjustment (at least paragraph 23, 29-32, 40-42). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Shan’s influence information and NWDA-assisted QoS provisioning with Lee’s feedback messages as Shan describes that the network functions do not necessarily implement the QoS change suggested by the NWDAF, but rather that it does help influence it, for example another NWDAF may suggest a different or related change, and this would further update the NWDAF on whether the change was made based on their recommendation, such additional feedback information offering machine learning as is well known in the art.

Response to Arguments
Applicant's arguments filed 13 May 2022 have been fully considered but they are not persuasive.
Applicant notes in the Initial Comment that Lee’s priority to eight Korean applications only have three of such predating the instant application. The comment is noted and thus the determination is whether the three applications have support for the certain features in claim 1 that are relied on in Lee. In particular, Applicant notes that the Notification Target Address and Notification Correlation ID recited in par. 122, 180, 239 is not supported in the three applications.
The Notification Target Address and Notification Correlation ID were identified partially to  in the rejection mapping for the limitation: 
“sending, by the NWDAF device and to the commissioning network function, the analytic report, wherein the analytic report includes the unique analytic report identifier (at least paragraph 120-126, 187-197, 133, 90, 180; Analytics Reporting information having Analytics ID “Service Experience”; NF subscription the NF subscribes to that the NWDAF reports; The NWDAF provides the data analytics, i.e. the observed Service Experience (which can be a range of values) to the consumer NF; (for Nnwdaf_AnalyticsSubscription) A Notification Target Address (+Notification Correlation ID), allowing to correlate notifications received from NWDAF with this subscription)”
However, par. [0145] of KR 10-2019-0072327 identifies the “Notification Target Address (+Notification Correlation ID)” in question. See also Par. [0055] of KR 10-2019-0072327 identifies “Target of Analytics Reporting – Internal-Group-Identifier”, Par [0057] teaches similar. Par. [0008] of KR 10-2019-0070836 identifies “Target of Event Reporting = Any UE as defined in TS 23.502”. See the Technical Specification 23.502 included as an attachment NPL on 892 included with this Office Action.
Thus, Applicant argument in Initial Comment and in the Response to 102 Rejections that Lee’s Notification Target Address (+Notification Correlation ID) are beyond the scope of the three earliest priority applications is not persuasive as KR 10-2019-0072327 [0145] at least has support for the limitations being taught by Lee.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., unique analytic report identifier that is generated by the NWDAF device for the analytic/analytics report) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Par. 0060 of the instant application provides clearly that ‘analytics report identifier 452 may be generated and assigned by NWDAF 268’. Such description in 0060 is clear that the NWDAF is generating and assigning, while also indicating the identifier 452 provided by NWDAF may not be generated and assigned by NWDAF. Thus, even assuming, arguendo, that the claims clearly recite the NWDAF is generating, Lee teaches the NF allocating the Notification Correlation ID, but not generating itself. Rather, Lee teaches the NWDAF being allowed ([0180]) to correlate notifications and providing ([0184]) the Notification Correlation ID. 
As the instant application states in [0060] “Analytics report identifier 452 may be a unique identifier (e.g., an alpha-numeric value unique within NWDAF messaging) that may be used by NFs 410 and NWDAF 268 to correlate changes (e.g., policy changes that commissioning NF 410-1 implements in response to NWDAF analytics) with particular analytics reports from NWDAF 268.” The NWDAF and NF each use the ID to correlate the changes, and the NWDAF or NF may generate the ID, the claims do not clearly indicate which entity is generating the ID, and Lee admittedly does not clearly indicate which entity is generating the ID.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As per claim 6 arguments, Shan teaches that the NWDAF influences QoS configuration and adjustment, thus Shan teaches such adjustments that are made are triggered policy changes. Shan teaches the NWDAF influencing those adjustments and responses thereof would indicate, combined with Lee’s teachings of the correlation ID in subscription for changes to be continuously made based on the feedback alone. Shan teaches using the NWDAF transaction ID, for example, to update or remove the NWDAF request to influence traffic routing ([0042]), thus the influence is determined based on using (1) or not using (0) the data.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon considered pertinent to applicant's disclosure is indicated in PTO form 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY TODD whose telephone number is (303)297-4763.  The examiner can normally be reached 8:30-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY TODD/Primary Examiner, Art Unit 2443